TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00382-CR
                                          NO. 03-02-00383-CR




                                       David Jay Goltl, Appellant

                                                     v.

                                     The State of Texas, Appellee


       FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
        NO. A-02-0352-S & A-02-0353-S, HONORABLE RAE LEIFESTE, JUDGE PRESIDING




                David Jay Goltl seeks to appeal from judgments of conviction for evading arrest and

unauthorized use of a motor vehicle. The clerk=s records contain written waivers of appeal signed by

appellant and his attorney. These documents, which reflect a knowing and voluntary waiver of the right to

appeal, were signed on the day sentence was imposed in open court. A defendant who knowingly and

intelligently waives his right to appeal may not thereafter appeal without the consent of the trial court. Ex

parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex.

Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). The records indicate that the

court denied permission to appeal. Moreover, appellant=s notices of appeal do not comply with Texas Rule

of Appellate Procedure 25.2(b)(3). See Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.CAustin 2001,

no pet.).
                 The appeals are dismissed.




                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: October 10, 2002

Do Not Publish




                                                  2